                 Case 1:18-cv-11940-AT Document 34 Filed 06/17/19 Page 1 of 1



                                                                        Kent A. Yalowitz
                                                                        +1 212.836.8344 Direct
                                                                        Kent.Yalowitz@arnoldporter.com




                                                       June 17, 2019


      VIA ECF AND EMAIL

      Hon. Analisa Torres
      United States District Judge
      Southern District of New York
      Daniel Patrick Moynihan United States Courthouse
      500 Pearl Street
      New York, NY 10007-1312

               Re:     Casa Express Corp, as Trustee of Casa Express Trust v. Bolivarian Republic of
                       Venezuela, Case No. 18-cv-11940 (AT) [rel. 19-cv-3123]

      Dear Judge Torres:

              This firm represents Defendant, the Bolivarian Republic of Venezuela (“the Republic”),
      in the above-referenced action.

             We write to respectfully request a two-day extension of time—to and including June 21,
      2019—within which to submit our joint pre-conference letter. The additional time is needed for
      counsel to take instruction from our client.

             The requested extension of time will not delay the Republic’s submission of its Answer,
      which is due June 21, 2019.

               Plaintiff has consented to this request.

                                                             Respectfully yours,



                                                             Kent A. Yalowitz

      CC: Counsel for Plaintiff via ECF



Arnold & Porter Kaye Scholer LLP
250 West 55th Street | New York, NY 10019-9710 | www.arnoldporter.com
